Title: To James Madison from John Warnock, 14 May 1813 (Abstract)
From: Warnock, John
To: Madison, James


14 May 1813, Charleston. “The Marshalls office of this District having become Vacant by the resignation of Mr Cochran this morning; the duties of that office have devolved upon myself as Deputy Marshall, in which capacity I have acted for some time, one of the most painful duties of which has been to arrest and confine the late Marshall. I have ventured perhaps presumptuously to apply to your Excellency for the appointment, being totally unknown to you. I shall say nothing of my own merits or qualifications, but shall leave the representation thereof, such as they, are to some of my friends in Congress. I think it however necessary to state that I have been for five years a practising Attorny at the Bar in this City. I have mentioned by letter to some of my friends at Washington that I am an applicant for the office, and shall rely exclusively upon the exercise of their friendly offices in my behalf.”
